Per Curiam,
The first assignment of error is not according to rule, and is therefore dismissed without further notice. The next four assignments are to each paragraph of the decree, respectively; and the sixth and last is to the decree as a whole. In view of the learned referee’s findings of fact, which were confirmed by the court below, we are of opinion that there is no error in the decree, or in any part thereof, that requires reversal or modification.
Decree affirmed, and appeal dismissed at appellants’ costs.